Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190007623) in view of Ostap (US 10,972655).
Regarding claim 1, Wang teaches, a method for detecting participants in a videoconferencing video stream (detect people in auto framing in a video conferencing, abstract), the method comprising: 
obtaining a video image from the video stream (Fig. 2A, cameras that obtain video images of the users); 
dividing the entire video image into a first plurality of segments based on a primary grid (Fig. 6B: the primary grid comprising a plurality of segments forming the entire video image, Fig. 6B, el. 300, 312);
dividing the video images into a second plurality of segments based on alternate grid that is offset from the primary grid (Fig. 6B, el. 310 “the alternate grid comprising at least one segment and offset from the primary grid (Fig. 6B, el. 310, 312, HS1, HS2)” { dividing the image into blocks 302, each group of blocks forming a segment, the primary grid comprising a plurality of segments forming the entire video image (reads on Fig. 6, el. 300) and the alternate grid comprising at least one segment and offset from the primary grid (the alternate could be 312, 316, 314,  or any number of blocks adjacent to each other form a segment), and Paragraph 104”, and 
performing a first participant detection on the first plurality of segments individually (Paragraph 7, 12, 31, 32 and Fig. 6D, el. HS2 within 316 and hS1 within 314, in Paragraph 105-108 and in Fig. 6, detecting the head, shoulder of the participant, and determine new framed view, therefore, number of blocks that surround that participant can consider as segment).
Wang does not explicitly teaches performing second participant detection on the second plurality of segments individually; and determining a count of participants in the video image based on the first participant detection and the second participant detection.
Ostap teaches in a video conference system (abstract), wherein and determining a count of participants in the video image based on the first participant detection and the second participant detection (and determining a count of participants in the video image based on the first participant detection and the second participant detection).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Wang with Ostap in order to improve the system and enhance the conference experience.
Regarding claim 2, Wang in view of Ostap teaches, wherein the video image has a resolution, and wherein the resolution of the first plurality of segments and the second plurality of segments is not reduced from the resolution of the video image (Wang: Paragraph 47, 79; all segment has same resolution).
Regarding claim 4, Wang in view of Ostap teaches, wherein the performing the first participant detection on the first plurality of segments individually and the performing the second participant detection on the second plurality of segments individually is performed to provide participant detection of the video image in a first period (Wang: Paragraph 108, 114).
Regarding claim 5, Wang in view of Ostap teaches, wherein the performing of the first participant detection on the first plurality of segments individually is performed for a segment containing a detected participant or having contained a detected participant in a second period, the second period being shorter than the first period (Wang: Paragraph 108, 114, 31-32).
Regarding claim 6, Wang teaches, wherein the performing the first participant detection on the first plurality of segments individually and the performing the second participant detection on the second plurality of segments comprises performing face detection on each segment (Wang: Paragraph 12, 31, 32).
Regarding claim 7, Wang teaches, wherein the performing the first participant detection on the first plurality of segments individually and the performing the second participant detection on the second plurality of segments individually comprises performing body detection on each segment if a face is not detected (Wang: Paragraph 26, 42).
Regarding claim 8, see claim 1 rejection and {videoconferencing device (Fig. 2B, comprising: a camera interface for receiving a videoconferencing video stream (Fig. 2B, el. 150, 180); a processor for executing programs and operations to perform videoconferencing operations (Fig. 2B, el. 190); and memory coupled to the processor (Fig. 2B, el. 194) for storing programs executed by the processor (Fig. 2B, el. 196), 
Regarding claim 9, see claim 2 rejection.
Regarding claim 11, see claim 4 rejection.
Regarding claim 12, see claim 5 rejection.
Regarding claim 13, see claim 6 rejection.
Regarding claim 14, see claim 7 rejection.
Regarding claim 15, see claim 1 rejection.
Regarding claim 16, see claim 2 rejection.
Regarding claim 17, see claim 4 rejection.
Regarding claim 18, see claim 5 rejection.
Regarding claim 19, see claim 6 rejection.
Regarding claim 20, see claim 7 rejection.
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190007623) in view of Ostap (US 10,972655) in view of Okada (US 20120127261).
Regarding claim 3, Wang in view of Ostap teaches, wherein the video image has a resolution (Wang: Paragraph 79).
Wang in view of Ostap does not explicitly teach wherein the resolution of the first plurality of segments and the second plurality of segments is reduced from the resolution of the video image.
Okada in the same arts of endeavor teaches teleconferencing (abstract), detect the faces of users (Paragraph 49-50), and reduce the resolution of segments that include the detected faces (paragraph 70).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Wang with Okada in order to improve the recognition of faces.
Regarding claim 10, see claim 3 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652